Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-7, 10, 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Mallinson (US 2011/0247042).

Regarding claim 1, 18 and 20, Gupta discloses method comprising:
while a media playback device is playing back first content received on a first channel (See [0057] selection of a first channel results in display of NHL network), generating, by the media playback device, a query fingerprint using second content received on a second channel (See [0060] while a first tuner the first channel such as NHL network a second channel tuners additional programs.  See [0023] determining metadata regarding the programs received with a second tuner in order to match against event characteristics relevant to a user such as Player X is at bat based on closed caption data or optical recognition.);
while the media playback is playing back the first content received on the first channel,
providing, by the media playback device for display, at least a portion of identifying information (See Fig 9 and [0023] [0008] [0061] [0075-0078] displaying identifying information regarding the content on the second channels including scores, caption data, or segments of the program).
Gupta does not disclose sending, by the media playback device, the query fingerprint to a server that maintains a reference database containing a plurality of reference fingerprints (See Fig 3 [0024] a user device may capture media data and at least partially analyze to arrive at identifying information to sender to a server/database);

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Mallinson predictably resulting in sending, by the media playback device, the query fingerprint to a server that maintains a reference database containing a plurality of reference fingerprints; receiving, by the media playback device from the server, identifying information corresponding to a reference fingerprint of the plurality of reference fingerprints that matches the query fingerprint by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing additional information regarding content of interest as suggested by Mallinson.

	
Regarding claim 2, Gupta and Mallinson further disclose the method of claim 1, wherein the first content received on the first channel is audio content (See Gupta [0047] [0053] content includes audio).

Regarding claim 3, Gupta and Mallinson the method of claim 1, wherein the first content received on the first channel is video content (See Gupta [0020] [0023] [0053]).


Regarding claim 4 and 19, Gupta and Mallinson further disclose the method of claim 1:
wherein the first content is received using a first tuner of the media playback device, and wherein the method further comprises receiving the second content using a second tuner of the media playback device (See Gupta [0057-0060]).

Regarding claim 5, Gupta and Mallinson further disclose the method of claim 4, further comprising selecting, by the media playback device, the second channel from among a plurality of channels (See [0060] second tuner cycles between a plurality of channels).


Regarding claim 6, Gupta and Mallinson further disclose the method of claim 5, further comprising scanning for available channels using the second tuner so as to determine the plurality of channels (See [0060] Gupta second tuner cycles between a plurality of channels).

Regarding claim 7, Gupta and Mallinson further disclose the method of claim 5, wherein the plurality of channels are channels that are programmed as presets of the media playback device (See Gupta [00610062] user may select additional programs of interest).

Regarding claim 10, Gupta and Mallinson further disclose the method of claim 1, wherein the identifying information comprises a media unique identifier (See Mallinson Fig 5 title of content displayed in response to match).



Regarding claim 12, Gupta and Mallinson further disclose the method of claim 1, wherein the identifying information comprises a program identifier (See Mallinson Fig 5 title of content displayed in response to a match).

Regarding claim 13, Gupta and Mallinson further disclose the method of claim 1, wherein the identifying information comprises a link to an image (See Mallinson Fig 5 providing a link to download a movie).

Regarding claim 14, Gupta and Mallinson further disclose the method of claim 1, wherein providing the at least a portion of the identifying information for display comprises providing the at least a portion of the identifying information for display on a user interface of the media playback device (See Fig 11 and [0061-0064]).


Regarding claim 15, Gupta and Mallinson further disclose the method of claim 1, wherein providing the at least a portion of the identifying information for display comprises providing the at least a portion of the identifying information for display in association with an identifier of the second channel (See Mallinson Fig 5 title of content displayed in response to match).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Mallinson (US 2011/0247042) in view of Oki (US 2009/0002570).

Regarding claim 8, Gupta and Mallinson further disclose the method of claim 5 but do not explicitly disclose wherein the first channel is associated with a first genre, and wherein the second channel is selected based on the second channel being associated with the first genre.
	Oki discloses that it was known to for a first tuned channel to be associated with a first genre and wherein a second channel is selected based on the second channel being associated with the first genre (See [0060][0068] surfing channels based on a genre).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Mallinson to select channels based on a genre predictably resulting in the first channel is associated with a first genre, and wherein the second channel is selected based on the second channel being associated with the first genre by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing content which is likely to be of interest to a user as suggested by Oki.

	



11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Mallinson (US 2011/0247042) in view of Mankovitz (US 5,119,503).

Regarding claim 11, Gupta in view of Mallinson disclose the method of claim 1, but do not explicitly disclose wherein the identifying information comprises a track title, album title, and artist name.
Mankovitz discloses that it was known to display a track title, album title, and artist name on a display as identifying information (See Col 11 line 40-55).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Mankovitz predictably resulting in wherein the identifying information comprises a track title, album title, and artist name by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing identifying information for music as suggested by Mankocitz.

	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0085941) in view of Mallinson (US 2011/0247042) in view of Lane (US 6,407,673).


Regarding claim 16, Gupta and Mallinson the method of claim 1, but does not explicitly disclose wherein the media playback device is a media playback device of a vehicle.

Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Gupta with the known methods of Lane predictably resulting in the media playback device is a media playback device of a vehicle by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing supplemental content to viewers in a vehicle entertainment system.

	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425